Citation Nr: 1812633	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for facial deformity, residual of fractured nose, to include entitlement to separate compensable disability ratings for a tender nose scar and for ptosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1977 and from October 1978 to March 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2015 and September 2017, this case was remanded for further evidentiary development.

In December 2014, the Veteran testified at a Videoconference hearing before the Board.  In July 2017, the Board informed the Veteran that the Veterans Law Judge he testified before was no longer employed at the Board and offered him the opportunity to testify at another hearing, but the Veteran declined to appear at another Board hearing.

In a July 2016 rating decision, the RO granted service connection for ptosis with laceration of the left upper eyelid with keloid formation and assigned a noncompensable disability rating, effective April 6, 2016.  The eye disorder was adjudicated as a component of the underlying facial deformity, residual of fractured nose.  In September 2017, the Board determined that eye disorder must be considered in conjunction with the appeal for an increased rating of facial deformity, residual of fractured nose.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's facial deformity, residual of fractured nose, has not been manifested by two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features.     

2.  Throughout the pendency of the appeal, the Veteran's facial deformity, residual of fractured nose, was characterized by one tender scar on the nose.  

3.  Throughout the pendency of the appeal, the Veteran's ptosis with laceration of the left upper eyelid with keloid formation, was manifested by one characteristic of disfigurement without visual impairment.  


CONCLUSION OF LAW


1.  The criteria for a disability rating in excess of 10 percent for facial deformity, residual of fractured nose, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2017).

2.  The criteria for a separate 10 percent rating for a tender nose scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for a separate initial 10 percent rating for ptosis with laceration of the left upper eyelid with keloid formation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.79, 4.118 Diagnostic Codes 6019, 7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's facial deformity, residual of fractured nose, is rated pursuant to Diagnostic Code 7800.  

During the pendency of the Veteran's claim, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710  (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800 to 7805 (2017).  However, these amendments only apply to applications received by VA on or after October 23, 2008.  In this case, the RO considered both the old and new versions of the regulation.  Therefore, the Board will consider both sets of criteria.

Prior to the October 2008 amendments, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more centimeters (cm)) in length; a scar at least 1/4 inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm); and, skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1)(2008).

Subsequent to the October 2008 change in the regulation, the diagnostic criteria remained essentially the same under Diagnostic Code 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017). 

The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes. 

Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 and 5 (2017).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

In addition, the Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

In November 2007, VA treatment providers documented his complaints of sensitivity and soreness at his keloid site on the bridge of his nose.  Examination reflected old scars on his nose and scalp.  The assessment was superficial keloids.  

February 2008 VA treatment records noted the Veteran's complaints of nasal pain due to scar tissue from his in-service accident.  

During an August 2008 VA examination he reported that the bone in his nose was coming apart and was painful.  His nasal problems impaired his ability to blow his nose.  Examination of the nose showed obvious disfigurement and collapsed tissue of the left side.  The examiner found that the nose was asymmetrical because the nose was not midline and it was crooked.  The examination did not reveal loss of part of the nose.  Examination of his facial scars showed that there was no tenderness, adherence, instability, tissue loss, disfigurement, hyperpigmentation, inflammation, or edema.  

An August 2008 VA eye examination showed that his best corrected distant vision was 20/25 bilaterally and his best corrected near vision was 20/25 bilaterally.  Examination of the cornea, conjunctiva, and anterior chamber was significant for an old scar of the right eye, well healed and not visually significant.  Funduscopic examination was significant for a small peripheral vitreous detachment in the left eye.  

August 2008 VA treatment records indicated that his nose was very flat at the bridge and that there was significant deformity of his nasal bridge.  

An October 2008 VA otolaryngology note documented his history of significant nasal deformity following his in-service accident, which required two reconstructive surgeries between 1979 and 1980.  He reported satisfactory results until a few years ago when he noticed left sided depression, deviation to the right externally, and increased difficulty breathing out of his right nose.  On examination of his nose, there was a hyperpigmented line across the dorsum of the nose onto the medial malar eminences; depression of nasal dorsum with right-ward deviation; and intranasal septal deviation to the right.  

A June 2009 VA optometry consult indicated that he had a history of multiple chalazia of the upper left eyelid.  A slit lamp examination revealed two chalazias on the upper left eyelid.  He reported that the in-service accident impacted his left eye.  In January 2010, he underwent a chalazion removal procedure.  

A January 2013 optometry consult noted a history of multiple chalazia with removal.  His corrected visual acuity was 20/20 bilaterally.  

October 2014 VA optometry records showed treatment for a stye in the left upper eyelid.  He had a history of surgical removal of styes in the left upper and lower eyelid.  He reported that his recent stye appeared two months prior and caused some drainage.  Examination of the left eye showed a small mass pointing outward in the external upper eyelid and crusting on the base of the lashes surrounding the chalazion.  The assessment was an external chalazion in the left upper eyelid.  

During his December 2014 Board hearing, he testified that his nose was crooked and flat.  He described a little scar in the middle of his nose, which was tender and sometimes swollen.  He also described scars under his eyes and on his eyebrows which were residuals of his in-service trauma to the nose.  The eyebrow scar was really tender and caused his eye to water.  He had to have surgery because of the little knots on his eye.  

He was afforded a VA examination in April 2016.  The examiner identified a scar on the left nasolabial fold, which was minimal, non-tender, and stable.  There was no surface contour elevated on palpation, surface contour depressed on palpation, scar adherent to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture, gross distortion or asymmetry of facial features, visible or palpable tissue loss, or limitation of function.  The scar measured 5.5 cm. by 0.1 cm.  The Veteran did not have loss of part of the nose.  

The Veteran was also provided a VA eye examination in April 2016.  The examiner diagnosed mechanical ptosis of the left upper eyelid, chalazion of the left upper eyelid, acute hordeolum of the left upper eyelid, and corneal scarring of both eyes.  His medical history was positive for recurrent chalazion.  At the time of the examination, he had a flare-up with a swollen left upper eyelid and mechanical ptosis.  His corrected visual acuity was 20/40 or better in both eyes.  His pupils were round and reactive to light.  He did not have anatomical loss, light perception only, extremely poor vision, blindness, or a visual field defect.  There was no astigmatism or diplopia.  A slit lamp and external examination revealed two cm swelling of the nasal upper lid with surrounding hyperemia and ptosis of the left eye.  Examination of the cornea revealed infero-temporal stromal scarring of the right eye and inferior pannus of the left eye.  His corneal conditions caused disfigurement or scarring.  Specifically, his corneal conditions were characterized by elevation or depression on palpation.  The examiner described the scarring/disfigurement caused by his eye disorders as acute hordeolum of the left upper eyelid with old linear scar; scar nearly imperceptible currently due to swelling; and microscopic corneal scarring, not visually significant, much less noticeable without magnification.  His corneal conditions did not result in visual impairment.  The examiner concluded that his eye disorders were caused by his service-connected facial deformity.   

The Veteran underwent another VA eye examination in November 2016.  His corrected visual acuity was 20/40 or better bilaterally.  

The Veteran was provided a VA examination in October 2017.  The scar located on the bridge of the nose measured one-third inch by 0.1 cm and was not painful or unstable.  There was no elevation, or depression; adherence to underlying tissue; abnormal pigmentation or texture; gross distortion or asymmetry of facial features; visible or palpable tissue loss; or limitation of function.  The October 2017 VA examiner opined that the scar on the left side of the nasal region had no signs of collapse or otherwise depressed tissue.  

The Board finds that a rating in excess of 10 percent for his facial deformity is not warranted pursuant to Diagnostic Code 7800.  While the August 2008 VA examination report indicated some asymmetry of the nose, there was no evidence of tissue loss.  Moreover, subsequent VA examinations conducted specifically to evaluate his skin disorder found that there was no gross distortion or asymmetry of facial features, visible or palpable tissue loss, or depression on palpation.  

Additionally, the Veteran does not exhibit two or three characteristics of disfigurement.  The medical evidence consistently showed that there was no elevation on palpation, hypopigmentation, adherence to underlying tissue, abnormal skin texture, underlying missing soft tissue, or indurated and inflexible skin.  Although the October 2008 VA otolaryngology record noted a hyperpigmented line across the dorsum of the nose, there is no indication that the area exceeded six square inches of hyperpigmentation.  VA examination reports completed in April 2016 and October 2017 found that there was no hyperpigmentation.  Moreover, the VA examiners found that the scar measured less than five inches in length and less than one-quarter inch at the widest part.  The August 2008 VA examiner noted collapsed tissue on the left side, however, the October 2017 VA examiner explained that the scar on the left side of the nasal region had no signs of collapse nor otherwise depressed tissue.  Even if the Board was to find that the Veteran's nose scar was manifested by depressed tissue, the Veteran must show two characteristics of disfigurement in order to warrant a higher schedular rating under Diagnostic Code 7800.  Accordingly, the Board finds that a rating in excess of 10 percent for facial deformity, residual of fractured nose, have not been met.  

However, under Diagnostic 7804 a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent disability rating is warranted for three or four scars that are unstable or painful; and a maximum 30 percent disability rating is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804.  The evidence of record indicated sensitivity and soreness in November 2007, nasal pain from scar tissue in February 2008, and subjective reports of pain in August 2008 and December 2014.  The Veteran is competent to report that his nose scar is painful.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay witness testimony is competent evidence as to matters actually observed and within the realm of one's personal knowledge).  Based on the foregoing the Board finds that a separate 10 percent rating is warranted for a painful nose scar, pursuant to Diagnostic Code 7804.  There is no indication that the Veteran's facial deformity, residual of fractured nose, results in more than one painful scar, therefore, a higher rating is not available under Diagnostic Code 7804.

Additionally, as noted in the September 2017 Board remand, the Veteran's ptosis with laceration of the left upper eyelid with keloid formation was rated in conjunction with the increased rating claim on appeal, and is therefore, considered in conjunction with this appeal.  His ptosis with laceration of the left upper eyelid with keloid formation is rated pursuant to Diagnostic Code 6019-6066.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under 38 C.F.R. § 4.79, ptosis, unilateral or bilateral, is evaluated based on visual impairment or, in the absence of visual impairment, on disfigurement (Diagnostic Code 7800).  The medical evidence consistently showed that there was no visual impairment.  However, the medical evidence does show that his eye disorders were manifested by surface contour of the scar elevated or depressed on palpation.  The Board finds that the Veteran's service-connected eye disorder is manifested by one characteristic of disfigurement.  Accordingly, the Veteran is entitled to a separate 10 percent rating for his eye disorder pursuant to Diagnostic Code 7800.  A higher rating is not warranted under Diagnostic Code 7800 because the medical evidence does not suggest visible or palpable tissue loss and either gross distortion or asymmetry of his eyes, or two or three characteristics of disfigurement. 


ORDER

Entitlement to a disability rating in excess of 10 percent for facial deformity, residual of fractured nose, is denied.  

A separate 10 percent rating for a tender nose scar is granted, subject to the criteria governing the payment of monetary benefits.

A separate 10 percent rating for ptosis with laceration of the left upper eyelid with keloid formation, is granted, subject to the criteria governing the payment of monetary benefits.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


